PER CURIAM.
Alva W. Fleming appeals his judgment of conviction and sentences for attempted first degree murder, possession of a firearm by a convicted felon, and solicitation to commit a capital felony. We find no merit in the arguments raised on appeal regarding the judgment of conviction. Also, with regard to the mandatory minimum sentence for Count II (possession of a firearm by a convicted felon) imposed consecutively to Count I (attempted first degree murder), such a consecutive sentence is mandated. See Walton v. State, 106 So.3d 522 (Fla. 1st DCA 2013), and Smart v. State, 114 So.3d 1048 (Fla. 1st DCA 2013).
AFFIRMED.
WOLF, VAN NORTWICK, and MARSTILLER, JJ., concur.